Exhibit 10.30

Supplemental Agreement to Managing Director Service Contract dated 6th March
2002

and subsequent arrangement dated 21st November 2006

between

Woodward GmbH

(previously Leonhard Reglerbau Dr.-Ing. Adolf Leonhard GmbH)

Handwerkstraße 29, 70565 Stuttgart

- ,,Company“ -

and

Mr Gerhard Lauffer,

Goldregenweg 40, 70565 Stuttgart

- ,,Managing Director“ -

Preamble

Woodward, Inc.’s (Woodward’s) Electrical Power Systems business group structure
will undergo various organizational changes. Upon completion of the planning
phase, the changes will be announced at the end of FY2012 or at the beginning
FY2013, i.e., late September or early October 2012. More specifically, it is
intended to consolidate the Electrical Power Systems business group (“EPS”) into
the Engine Systems business group (“ES”) and into Industrial Turbomachinery
Systems business group (“ITS”), and consequently, EPS will cease to be a
separate business group within Woodward’s Energy business segment. This will
include that Power Generation and Distribution (“PG&D”) and Power Solutions
(“PS”), which are currently sub-segments under EPS, will be moved to ES. Wind
Power Systems (“WPS”) and Power Conversion Systems (“PCS”), which will be moved
to ITS, will form a new organizational unit under ITS, Renewable Power Systems
(“RPS”).

The parties jointly find that their current contractual arrangement will not
adequately reflect the business situation resulting from the intended
organizational changes.

Agreement

Therefore, effective as of the date of signature of this Supplemental Agreement,
the Parties agree as follows:

 

1. The Managing Director will continue in both his roles as Managing Director of
the Company and as a President of Woodward, Inc. While Managing Director may no
longer be deemed an officer pursuant to the requirements of Section 16 of the
Securities Exchange Act of 1934, as amended, he will remain a corporate Officer
of Woodward, and will, effective October 1, 2012, lead RPS until the earlier of
(i) June 30, 2013, or (ii) such time that Woodward at its sole discretion
releases Managing Director from all of his duties as Managing Director taking
into consideration the Company’s appointment of a successor and a reasonable
transition period (such earlier date, the “Role Change Date”). During the period
prior to this release of duties, the Managing Director will continue to report
to the CEO and Chairman of the Board of Woodward, Inc., Thomas A. Gendron.



--------------------------------------------------------------------------------

2.

The Parties agree that their service relationship will end effective on
3rd October 2014 (“Termination Date”). In accordance with (and at the time
described in) Section 1 above, the Managing Director shall be released from his
obligation to perform his

services as such, from the Role Change Date until the Termination Date (the
“Role Change Period”). Any outstanding vacation entitlements shall as of the
Role Change Date be compensated by the Company. During the Role Change Period,
Managing Director hereby waives any right to, and acknowledges that he shall not
accrue, any vacation and shall have no claim for any further payments related
thereto.

During the Role Change Period, the Managing Director shall remain an employee of
the Company and shall continue to provide services to the Company such as
providing guidance and consult to the Chief Executive Officer, and remaining
otherwise available for answering business related questions to a reasonable
extent. Clause 8 of this Agreement remains unaffected. Notwithstanding the
foregoing, following the Role Change Date, Managing Director shall be free to
seek additional employment elsewhere; provided, however, that the non-compete
obligation according to section 60 German Commercial Code (“Handelsgesetzbuch”)
shall remain in force until the Termination Date. Section 615, second sentence,
German Civil Code (“Biirgerliches Gesetzbuch”) on third party income shall not
apply. In the event the Managing Director takes up additional employment
elsewhere during the Role Change Period, the “reasonable extent” to which he
would then still be obliged to provide services to the Company shall be
understood in such a way that the scope, duration and frequency of such services
may not impede the Managing Director’s obligations in his new employment beyond
what can acceptably be expected from the Managing Director.

 

3. The Managing Director’s remuneration entitlement for work performed through
September 30, 2012 shall remain unaffected, i.e., he will be paid according to
the regular payments including variable pay elements (Management Incentive Plan
(“MIP”) and Long Term Incentive Plan (“LTIP”)) that may be earned for FY2012 and
paid out after the close of FY2012 and subject to approval of the Board of
Directors of Woodward in the usual manner.

For the time period between 1st October 2012 and Termination Date, the Managing
Director shall receive monthly gross remuneration equal to 1/12th of Managing
Director’s total compensation for FY2011. Such amount shall include all of
Managing Director’s compensation elements, including: (i) base salary; (ii) MIP;
(iii) LTIP; and (iv) stock options “delivered value” (it being understood and
agreed that Managing Director will not receive new stock option awards in the
future). The parties agree that such total monthly gross sum is EUR 61,063
plus—as before—the Company’s share in the mandatory social security
contributions, less applicable withholdings and deductions. Managing Director
agrees that such monthly payment during the Role Change Period shall constitute
any and all financial and in-kind entitlements he may have against the Company,
Woodward, or any other affiliated entities.

 

2



--------------------------------------------------------------------------------

Until Termination Date the Company will continue the payments, as they currently
exist, for certain “fringe” benefits including premiums for the direct life
insurance (no. 297 382-02 with Hannoversche Lebensversicherung a.G., EUR 127.82
gross per calendar month), the company pension reinsurance mentioned in clause 9
of this agreement (EUR 5,107.02 gross per calendar year) and mobile phone. In
addition to this, the Company shall make the necessary declarations for
transferring the said direct life insurance to the Managing Director by
Termination Date.

 

4. The Managing Director’s entitlement to exercise vested stock options that
have been granted until including the awards granted on October 3, 2011 in
accordance with the provisions of the Woodward 2006 Omnibus Plan and the
Managing Director’s related Stock Option Agreements shall remain unaffected. For
the avoidance of doubt, the last 25% of the October 3, 2011 stock option grant
to Managing Director will not be exercisable, because they will not have vested
by Termination Date.

 

5. Following the Role Change Date and the Termination Date, Managing Director
shall submit outstanding reimbursable expenses and shall return Company items,
as applicable, including without limitation, the Company car, in accordance with
the respective Company policies.

 

6. Effective upon the Role Change Date, or as soon as technically possible
thereafter and as directed by the Company, the Managing Director will resign
from all and any positions and offices he holds with any Woodward affiliates or
on behalf of Woodward. The Managing Director agrees to sign and approve all
documents required for effecting his resignations, and until effectiveness of
the respective resignations he will continue to sign and approve documents in
the respective position as appropriate in the ordinary course and as directed by
the Company.

 

7. The Managing Director is obliged, also after the Termination Date, not to
disclose to any third party any confidential business, company, technical or
other information relating to the Company or its affiliates which has become
known to him or with which he was entrusted during the term of his employment.
Also, the Managing Director shall keep confidential the contents of this
Agreement unless he is obliged by statutory laws to divulge such information or
the information is required for tax or social security purposes. Managing
Director represents that he has at all times prior to the Effective Date
maintained the confidentiality of such information.

 

8. The Managing Director is aware that the Company is not in a position to give
information about the legal consequences of this Agreement under social or tax
law, but that the appropriate authorities are positioned and obliged to provide
such information.

 

3



--------------------------------------------------------------------------------

9.

With this Agreement the parties intend to regulate their entire legal
relationship. The parties agree that, with the exception of the above-mentioned
entitlements, neither party hereto shall have any further rights, entitlements
or claims against the other party (and with respect to the Company, including
but not limited to the Company’s affiliates, subsidiaries and direct or indirect
parent companies, including but not limited to Woodward, Inc.), resulting from
and in connection with the employment relationship and its termination, of
whatever kind, including any and all entitlements claimed by Managing Director
to variable compensation, payments for the contractually agreed post-contractual
non-compete covenant (which is herewith mutually waived), and further including
any other claims by Managing Director for remuneration of any kind, be they
known or unknown, and irrespective of the date on which such claims originate.
Not included hereunder are non-forfeitable rights and claims resulting from
tort, including the entitlement of the Managing Director to a Company pension
promised by the Company (under its former name of Leonhard-Reglerbau Dr. Ing.
Adolf Leonhard GmbH) dated 30th October 1992 and the pledged pension life
insurance no. 42 925 20-7 with R+V Lebensversicherung. After the Termination
Date, the Managing Director shall be provided with a respective notification on
his company pension entitlement pursuant to Sec. 4a para. 1 Nr. 1 German Company
Pensions Act. Further, the Managing Director confirms that he does not have any
further entitlements against entities affiliated with the Company, except with
respect to stock options, which are covered by, and will be treated in
accordance with, the Woodward 2006 Omnibus Plan and Managing Director’s
associated Stock Option Agreements.

 

10. This Supplemental Agreement shall be subject to approval by Woodward’s Board
of Directors or any committee thereof, including the Compensation Committee, and
shall supersede all prior written or verbal agreements and employment contracts
between the parties. The Managing Director herewith terminates with immediate
effect all other potentially existing employment or service agreements with
other group companies.

 

11. In case individual provisions of this agreement are ineffective, the
remaining regulations shall remain in effect. In lieu of the invalid provision
or as a remedy to the possible incompleteness of the agreement, an appropriate
valid provision, which the parties would have intended if they had known of the
ineffectiveness or of the incompleteness of the agreement and which should
correspond either to the commercial effect of the invalid provision or come as
close to it as possible, shall replace the invalid one.

 

12. This agreement is governed by the laws of the Federal Republic of Germany.

 

Signatures appear on the following page:

 

4



--------------------------------------------------------------------------------

 

   

LOGO [g427703g44j11.jpg]

  [Ort, Datum/place, date]     [Ort, Datum/place, date]  

 

   

LOGO [g427703g18a01.jpg]

 

Woodward GmbH, represented by

its shareholder, Woodward Aken GmbH,

in turn represented by one of its shareholders,

Woodward, Inc., which is

in turn represented by

    Gerhard Lauffer  

LOGO [g427703g68u59.jpg]

     

Thomas A. Gendron

Chairman and Chief Executive Officer,

Woodward, Inc.

     

 

5